Citation Nr: 0431326	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits for stomach pain and 
sores on legs pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

The current appeal arose from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The RO denied entitlement to compensation benefits for 
stomach pain and sores on legs pursuant to the provisions of 
38 U.S.C.A. § 1151.

The veteran failed to appear for a hearing before a traveling 
Veterans Law Judge scheduled for July 27, 2004, thereby 
constituting a withdrawal of the request for such a hearing.  
38 C.F.R. § 20.702(d) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In March 2001 the RO issued a VCAA notice letter to the 
veteran in connection with his current appeal which only 
marginally complies with Quartuccio, supra.

The veteran has specifically contended that he suffers from 
stomach pain and sores on his legs as the result of improper 
treatment at the VA Medical Center in Chillicothe, Ohio, from 
June 17 to June 27, 2000.  He argues that he sustained injury 
to his stomach as the result of continued prescription of 
medication which caused a perforation in his stomach.

The veteran's section 1151 claim was filed after October 1, 
1997.  In Jones v. West, 12 Vet. App.460, 463-464 (1999), the 
CAVC noted that amendments to 38 U.S.C.A. § 1151 which were 
promulgated in 1996 were expressly made applicable by 
Congress only to claims filed on or before October 1, 1997.  
Because the veteran's claim for benefits was received after 
October 1, 1997, 38 U.S.C.A. § 1151, as amended and as noted 
above, is applicable to the veteran.  Thus, the law in effect 
prior to October 1, 1997 is not for application in this case.  

Therefore, any opinions expressed as to the relationship of 
the disability to VA treatment must determine whether the 
veteran suffered additional disability as a result of VA 
treatment, and whether the proximate cause of such 
disability, if found, was the result of 

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or 

(B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
The VBA AMC should send the veteran a 
comprehensive VCAA notice letter that 
fully complies with Quartuccio, supra.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for stomach symptomatology 
and leg sores since June 2000.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

The VBA AMC should also associate the 
veteran's Vocational Rehabilitation 
folder with the claims file.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special gastrointestinal examination of 
the veteran by a gastrointestinal 
specialist or other available appropriate 
medical specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any chronic 
acquired gastrointestinal disorder and/or 
leg sores which may be present.  If 
necessary, the VBA AMC should schedule 
additional VA examination(s).

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner(s) must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  

Any further indicated special studies 
must be conducted.  After reviewing the 
veteran's complete medical history, it is 
requested that the examiner(s) address 
the following medical issues:

(a) Does the veteran have a chronic 
acquired gastrointestinal disorder 
manifested by pain and/or a chronic 
acquired disorder manifested by leg 
sores, and if so, what is its/their 
nature?

(b) is it at least as likely as not that 
any current gastrointestinal disorder 
and/or disorder manifested by leg sores 
was/were caused or aggravated by 
treatment performed by VA in June 2000?

(c) If it is found that either or both of 
the above disorders was/were caused or 
aggravated by VA treatment, then was/were 
such additional disability(ies) 
proximately caused by:

carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing (or failing to furnish) the 
hospital care, medical or surgical 
treatment, or examination; or, an event 
not reasonably foreseeable?

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinion(s) to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
compensation benefits for stomach pain 
and leg sores pursuant to the provisions 
of 38 U.S.C.A. § 1151.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151, and may result in a 
denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


